DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 35 recite the limitaiton “the temperature T is obtained from the formula log (p) = a T2 + b T + g, wherein the temperature T is expressed degree Celsius, wherein  is the desired concentration of charge carriers  in CuxCryO2, wherein a is a first parameter ranging from - 0.00011 to - 0.009, wherein b is a second parameter ranging from + 0.12 to + 0.14, and wherein g is a third parameter ranging from - 27.40 to - 22.42.”  This limitation renders the claims indefinite because of the following reasons:
First, it is unclear what temperature T should be used for annealing, because the formula recited in the claims includes infinite number of T values.  Thus, the meets and bounds of claims are not defined.

Third, there is insufficient antecedent basis for limitations: “the steps of “, “the subscripts”, “the sum”,   “the formula” and “the desired concentration” in the claims.
Moreover, claims does not specify what units are used for “the desired concentration.” Thus, it appears that the temperature of annealing, T, depends on unspecified “the desired concentration.”  And according to MPEP 2173.05 (B), II, a claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
Claim 21 recites the limitation “the step (b) is carried out at a temperature comprised between 600 C and 1000 C.” This limitation renders the claim indefinite because it is unclear of the temperature recited in the claim 21 is the same temperature of annealing recited in claim 17 or different temperature. If the temperature recited in claim 21 is the same annealing temperature recited in claim 17, then it is unclear how this temperature related to the formula recited in claim 17.
Claim 22 
Claims 23 recites the limitation “the time comprises between 20 seconds and 1800 seconds.”  This limitation renders the claim indefinite because it unclear what the phrase “the time comprises” means.
Claim 24 recites the limitation “the step (a) is a step of patterning on the substrate.”  This limitation renders the claim indefinite because it unclear what “a step of patterning” is, because the parent claim 17 recites that the step (a) is a step of depositing a film. For the purpose of examination, it is considered that the depositing film on the substrate inherently includes patterning this film on the substrate.
Claim 31 recites the limitation “wherein step (a) is at a temperature of at least 400 C.”  This limitaiton renders the claim indefinite because it is unclear if this limitation makes reference to a temperature of deposition of the CuxCryO2 recites in claim 17 or to something else.
Claim 32 recites the limitation “wherein the step (a) the film of CuxCryO2 is crystallized.”  This limitation renders the claim indefinite because it unclear if CuxCryO2 is crystallized after performing the step (a) or during performing the step (a).
Claims 33 and 34 recites the limitations “the y/x” ratio.” There is insufficient antecedent basis for limitations in the claims and therefore these limitaiton render the claims indefinite.
Claims 18-20, 25-30 are indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Han (Han et al., “Effect of annealing temperature on structural, optoelectronic properties and interband transitions of CuCrO2 nanocrystalline films prepared by the sol–gel method,“ Journal of Alloys and Compounds ,” Vol. 647,  2015, pp. 1028-1034, cited in IDS).
Regarding claim 35,  Han discloses a semiconductor comprising CuxCryO2 deposited on a substrate (Abstract), obtainable by a method comprising the steps of: (a) depositing a film of CuxCryO2 on a substrate; and (b) annealing at a temperature T the film of deposited CuxCryO2, wherein the subscripts x and y are positive numbers whose the sum is equal or inferior to 2, the temperature T is obtained from the formula log (p) = a T2 + b T + g, wherein the temperature T is expressed degree Celsius, wherein p is the desired concentration of charge carriers p in CuxCryO2 wherein a is a first parameter ranging from - 0.00011 to - 0.009, wherein b is a second parameter ranging from + 0.12 to + 0.14, and wherein g is a third parameter ranging from - 27.40 to - 22.42 (note: the recitation “obtainable by a method…” is a product-by-process limitaiton. And according  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case, because Han discloses a semiconductor comprising CuxCryO2 deposited on a substrate, this limitation is considered to be met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-25, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Han.
Regarding claims 17 and 20, Han discloses a method of producing a semiconductor, said method comprising the steps of: (a) depositing a film of CuxCryO2 2; wherein the subscripts x and y are positive numbers whose the sum is equal or inferior to 2 (page 1029, column 2, Section 2, “Experimental”; page 1032, Table 1).
Han does not explicitly disclose that the temperature T is obtained from the formula log (p) = a T2 + b T + g, wherein the temperature T is expressed degree Celsius, wherein p is the desired concentration of charge carriers p in CuxCryO2, wherein a is a first parameter ranging from - 0.00011 to - 0.009 (-0.001), wherein b is a second parameter ranging from + 0.12 to + 0.14 (0.1356) , and wherein g is a third parameter ranging from - 27.40 to - 22.42 (-24.914).
Han however discloses that the annealing temperature can be chosen to obtain the desired conductivity and carrier density (page 1033; Table 1). Thus, the prior art well recognizes that annealing temperature is critical for achieving the desired conductivity and carrier density.  Annealing temperature therefore is art-recognized result-affecting variable/parameter. 
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) the annealing temperature to obtain the desired conductivity and carrier density.
Regarding claim 21, Han discloses wherein the step (b) is carried out at a temperature comprised between 600°C and 1000°C (Table 2).
Regarding claims 22 and 23, Han discloses wherein the step is carried out during a time comprised between 20 seconds and 1800 seconds (Section “Experimental.”).
Regarding claim 24, Han discloses wherein the step (a) is a step of patterning on the substrate (page 1029, column 2, Section 2, “Experimental”, see 112 rejection above).  
Regarding claim 25, Han discloses wherein the substrate is glass, sapphire, Si, Si/Si3N4, ITO, SiO2 or any plastic materials (Section “Experiment.”).  
Regarding claim 32, Han discloses wherein step (a) the film of CuxCryO2 is crystallized (Section “Experimental). 
Regarding claim 33, Han discloses wherein the y/x ratio is equal to or greater than 1 (Abstract).  
Claims 18, 19, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable Han as applied to claim 17 above, and further in view of Popa et al. “Invisible electronics: Metastable Cu-vacancies chain defects for highly conductive p-type transparent oxide,” Applied Materials Today, Vol. 9, 2017, pp. 184-191, cited in IDS).
Regarding claims 18 and 19, Han does not explicitly disclose that that x is equal to 0.66 and y is equal to 1.33. 
Popa however discloses that that x is equal to 0.66 and y is equal to 1.33 (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have that x is equal to 0.66 and y is equal to 1.33 for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Regarding claim 30, Han does not explicitly discloses wherein CuxCryO2 is undoped.   
Popa however discloses wherein CuxCryO2 is undoped (page 185, column 1, paragraph 2).   
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have CuxCryO2 is undoped for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity without extrinsic doping (Popa, page 185, column 1, paragraph 2).
Regarding claim 31, Han does not explicitly disclose wherein step (a) is at a temperature of at least 400C.  
Popa however discloses wherein step (a) is at a temperature of at least 400C (page 185, column 2, paragraph 1).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have step (a) is at a temperature of at least 400C for the purpose of depositing Cu066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Regarding claim 34, Han does not explicitly disclose wherein the y/x ratio is equal to or greater than 2.
Popa however discloses that that the y/x ratio is equal to or greater than 2 (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Popa to have the y/x ratio is equal to or 066Cr1.33 O2 with high electrical conductivity (Popa, Abstract).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 17  above, and further in view of Yu et al., “Characteristics of p-type transparent conductive CuCrO2 thin films,” Applied Surface Science 282 (2013) 92–97.
Regarding claim 26, Han does not explicitly discloses wherein step (b) is carried out in an oven.  
Yu however discloses wherein step (b) is carried out in an oven (page 93, Section 2.1.).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Han with Yu have step (b) is carried out in an oven for the purpose of formation CuCrO2 phase (Yu, page 93, Section 2.1).  
Claims 26 and  27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 17  above, and further in view of Tripathi et al. “Atomic layer deposition of transparent semiconducting oxide CuCrO2 thin films, “ Journal of Materials Chemistry C, 2015, 3, 8364.
Regarding claims 26 and 27, Han does not explicitly disclose wherein step (b) is carried out in a rapid thermal annealing reactor.  
Tripathi however discloses that step (b) is carried out in a rapid thermal annealing reactor (“Experimental Section,” paragraph 1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention as filed to modify Han with Tripathi to have  step (b) is carried out in a 
Claims  28 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 17 above, and further in view of Chiu et al, “Fabrication of ZnO and CuCrO2:Mg thin films by pulsed laser deposition with in situ laser annealing and its application to oxide diodes, “ Thin Solid Films, Volume 516, Issue 18, 31 July 2008, pages 5941-5947.
Regarding claim 28, Han does not explicitly disclose wherein step (b) is achieved by a laser beam.  
Chiu however discloses wherein step (b) is achieved by a laser beam (Abstract).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Han with Chiu to have step (b) achieved by a laser beam for the purpose   improving the crystallinity of the film with minimal thermal damage to the substrate (Chiu, page 5941, column 2, paragraph 2).
Regarding claim 29, Chiu discloses wherein step (b) comprises locally scanning the film of CuxCryO2 with the laser beam (page 5942; Section 2, paragraph 1)  while modulating the laser power so as to modulate the annealing temperature T and the concentration of charge carriers p (page 5946, section 3.2, paragraph 1; page 5945; Table 3; note: the recitation “so as to modulate….” is intended outcome of the step of laser scanning rather than a required step/feature further limiting scope of the claims.  The applied prior art can be so modified or used and therefore renders unpatentable such claims.  See, for example, M.P.E.P. § 2111.04, and precedents cited therein.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891